Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 3/15/2022.  Claims 1-10 are pending in the case.  Claims 1, 5-7 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6-8 of copending Application No. 17/694684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,6-8 of co-pending application 17/694684 contains every element of claims 1, 5-7 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. For example, claim 1 of the instant application is compared to claim 1 of copending application as shown below:
Instant Application 17/694680
Copending Application 17/694684
1. As to independent claim 1, an apparatus for controlling display, comprising: 
circuitry configured to receive, from a user, condition information indicating a condition for determining a service to be provided to the user, 
select, from among a plurality of forms of the user, one or more particular forms that meet the condition for determining service, as to be used for applying the service, and 
control a display to display a user interface, the user interface including future projection information of the user after provision of the service based on information on the particular forms.
1. An apparatus for controlling display, comprising: 

circuitry configured to receive, from a user, condition information indicating a condition for determining a service to be provided to the user, 
select, from among a plurality of forms of the user, one or more particular forms that meet the condition for determining a service, as to be used for applying the service, and 
control a display to display a user interface, the user interface including information on the one or more particular forms that are selected.



Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Dean et al. (US 8738516 B1, hereinafter Dean) in view of Birimisa et al. (US 8615399 B2, hereinafter Birimisa).

As to independent claim 1, Dean teaches an apparatus for controlling display,
comprising: circuitry configured to receive, from a user, condition information indicating a condition for determining a service to be provided to the user (For example, FIG. 5A illustrates an example user interface that allows a consumer to input identifying information and authorize access to the consumer's credit data. The user can then choose to view the accessed credit data. In FIG. 5B, or partially displayed to the consumer (e.g., more than the credit score, credit score rank, and credit available may be used to calculate the debt score for the consumer Jane Smith), 
select, from among a plurality of forms of the user, one or more particular forms that meet the condition for determining service, as a form to be used for applying the service, and control a display to display a user interface, the user interface including future projection information of the user after provision of the service based on information on the particular forms (“FIG. 6B is an illustrative user interface generated at least in part by a debt settlement candidate locator system that includes available debt services providers and the predicted outcome of debt settlement with the available providers).
Dean does not appear to expressly teach select, from among a plurality of forms of the user, one or more particular forms that meet the condition for determining service, as a form to be used for applying the service.
Birimisa teaches a plurality of forms of the user, one or more particular forms that meet the condition for determining service, as a form to be used for applying the service (Fig. 3-6 displaying plurality of user interfaces. For example, FIG. 6 illustrates user selected objectives and suggested savings rates and projected savings metrics for user selected objective). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dean to comprise select, from among a plurality of forms of the user, one or more particular forms that meet the condition for determining service, as a form to be used for applying the service. One would have been motivated to make such a combination to determine which services will most effectively deliver the service that the user need.

As to dependent claim 2, Dean teaches the apparatus of claim 1, Dean does not appear to expressly teach wherein the information on the particular forms includes, for each particular form, time information indicating a time, and 
the circuitry is configured to obtain the future projection information of the user for a specific time period, easing one or more particular forms each having the time information indicating the time that falls within the specific time period.
Birimisa teaches the circuitry is configured to obtain the future projection information of the user for a specific time period, easing one or more particular forms each having the time information indicating the time that falls within the specific time period (Fig. 6 a suggested savings rate range 72  over a year are displayed 
“FIG. 6, calculation screen 61 is provided to accept user-estimated cost savings associated with achieving one or more user selected goals 67 and to display suggested savings rates, projected savings rates, and projected savings amounts calculated by service case process 10. In one embodiment, referring to FIG. 6, calculation screen 61 may display user-selected goals 67 and a suggested savings rate range 72 that may be used as estimation guidance for a user.”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dean to comprise the circuitry is configured to obtain the future projection information of the user for a specific time period, easing one or more particular forms each having the time information indicating the time that falls within the specific time period. One would have been motivated to make such a combination to determine which services will most effectively deliver the service that the user need.

As to dependent claim 3. Dean teaches the apparatus of claim 2, Dean does not appear to expressly teach wherein the information on the particular forms further includes, for each particular form, amount information indicating an amount, and the circuitry configured to obtain the future projection formation of the user for the specific time period, using the amount information of the one or more particular forms each having the time information indicating the time that falls within the specific time period.
Birimisa teaches wherein the information on the particular forms further includes, for each particular form, amount information indicating an amount, and the circuitry 1s configured to obtain the future projection formation of the user for the specific time period, using the amount information of the one or more particular forms each having the time information indicating the time that falls within the specific time period (Fig. 6 and Fig. 8 display savings over a year per objective).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dean to comprise wherein the information on the particular forms further includes, for each particular form, amount information indicating an amount, and the circuitry 1s configured to obtain the future projection formation of the user for the specific time period, using the amount information of the one or more particular forms each having the time information indicating the time that falls within the specific time period. One would have been motivated to make such a combination to determine which services will most effectively deliver the service that the user need.

As to dependent claim 4. Dean teaches the apparatus of claim 1, Dean does not appear to expressly teach wherein the circuitry is configured to receive a selection of one or more other forms different than the particular form, 
obtain, using information on the other forms, a difference between the future projection information having been displayed and a future projection information that is obtained based on information on the other forms, and 
control the display to display an updated user interface including the difference.
Birimisa teaches obtain, using information on the other forms, a difference between the future projection information having been displayed and a future projection information that is obtained based on information on the other forms (“service case process 10 may determine suggested savings rate range 72 by using one or more actual prior user cost savings associated with a particular objective.” Col. 6 lines 30-33), and 
control the display to display an updated user interface including the difference (FIG. 6, calculation screen 61 may display user-selected goals 67 and a suggested savings rate range 72 that may be used as estimation guidance for a user).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dean to comprise obtain, using information on the other forms, a difference between the future projection information having been displayed and a future projection information that is obtained based on information on the other forms, and control the display to display an updated user interface including the difference. One would have been motivated to make such a combination to determine which services will most effectively deliver the service that the user need.

Claims 5-6 reflect a system embodying the limitations of claim 1. Therefore, the claims are rejected under similar rationale.

Claims 7-10 reflect a method embodying the limitations of claim 1-4. Therefore, the claims are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/           Primary Examiner, Art Unit 2171